Name: Regulation (EEC) No 3422/75 of the Council of 18 December 1975 on the application of Decisions 1/75 and 2/75 of the EEC-Iceland Joint Committee concerning the methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  Europe;  tariff policy;  executive power and public service;  international affairs
 Date Published: nan

 Official Journal of the European Communities No L 338/2531 . 12. 75 REGULATION (EEC) No 3422/75 OF THE COUNCIL of 18 December 1975 on the application of Decisions 1/75 and 2/75 of the EEC-Iceland Joint Committee concerning the methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission ; Whereas an Agreement (*) between the European Economic Community and the Republic of Iceland was signed on 22 July 1972 and entered into force on 1 April 1973 ; Whereas pursuant to Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which is an integral part of that Agreement, the Joint Committee adopted on 2 December 1975 Decisions 1 /75 and 2/75 concerning the methods of administrative cooperation ; Whereas it is necessary to give effect within the Community to those Decisions, HAS ADOPTED THIS REGULATION : Article 1 For the purpose of applying the Agreement between the European Economic Com ­ munity and the Republic of Iceland, Decisions 1 /75 and 2/75 of the Joint Committee annexed hereto shall apply within the Community. Article 2 j This Regulation shall enter into force on 1 January 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1975 . For the Council The President M. TOROS (*) OJ No L 301 , 31 . 12. 1972, p. 2.